United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-2321
                                ___________

Daniel A.D. Gossai,                       *
                                          *
              Appellant,                  *
                                          *
       v.                                 *
                                          *
Jon Bruning, Attorney General for the * Appeal from the United States
State of Nebraska, in his official and    * District Court for the
individual capacity; Lynn Fritz, in his * District of Nebraska.
official and individual capacity;         *
Department of Education, State of         * [UNPUBLISHED]
Nebraska; Doug Christiansen,              *
Commissioner of Education, State of       *
Nebraska, in his official and individual *
capacity; Leslie Levy, in his official    *
and individual capacity; Does 1 through *
20, Inclusive, in their official and      *
individual capacities,                    *
                                          *
              Appellees.                  *
                                     ___________

                           Submitted: June 7, 2007
                              Filed: June 13, 2007
                               ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.
       Daniel Gossai appeals the district court’s1 adverse grant of summary judgment
dismissing his 42 U.S.C. § 1983 action against the Nebraska Attorney General and
other Nebraska officials. Upon careful de novo review, see Robinette v. Jones, 476
F.3d 585, 588-90 (8th Cir. 2007), and for reasons stated by the district court, we
affirm the dismissal with prejudice of Gossai’s first through fifth claims, and the
dismissal without prejudice of his sixth claim. We further hold that the district court
did not abuse its discretion in partially denying Gossai’s motion to amend the
complaint. See United States ex rel. Joshi v. St. Luke’s Hosp., Inc., 441 F.3d 552,
555, 557-59 (8th Cir.) (denial of motion to amend complaint reviewed for abuse of
discretion; affirming denial of motion to amend on basis of futility where proposed
amendments would not have eliminated complaint’s deficiencies), cert. denied, 127
S. Ct. 189 (2006).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.

                                         -2-